COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


CLAUDE ROGER SPARKS
                                                                   MEMORANDUM OPINION *
v.     Record No. 0587-09-3                                            PER CURIAM
                                                                       JULY 28, 2009
LIONBERGER CONSTRUCTION COMPANY AND
 VIRGINIA CONTRACTORS GROUP
 SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (A. Thomas Lane, Jr., on brief), for appellant.

                 (John C. Johnson; Andrew E. Stephens; Frith Anderson & Peake,
                 P.C., on brief), for appellees.


       Claude Roger Sparks appeals a decision of the Workers’ Compensation Commission

finding that he failed to establish whether an October 3, 2006 incident or an October 11, 2006

incident caused a rotator cuff tear and necessitated subsequent surgery. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Sparks v. Lionberger

Construction Company, VWC File Nos. 234-73-41 and 234-62-49 (March 4, 2009). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.